Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 7 January 2021 with acknowledgement of a 371 PCT that claims priority to Japan Application filed 30 July 2018.
2.	Claims 1-6 are currently pending.  Claims 1, 5, and 6, are independent claims. 
3.	The IDS submitted on 30 March 2005 has been considered. 
Specification
4.	The abstract of the disclosure is objected to because it uses the acronyms  NUI and SUI, without explaining what the acronyms represent, it is recommended upon the first use of an acronym the words that the acronym stands for should proceed the acronym.  For example normal user interface (NUI) and secure user interface (SUI)  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without numerous details such as what functions the software performs.  Note a simple input/output does not specify enough details for a user to 
displays a switch from a normal user interface (NUI) to a secure user interface (SUI), 
searches certification data to acquire a summary (such as mother’s maiden name), 
displays the summary to the user, 
gets confirmation of the summary from the user, 
darkening screens, and temporarily preventing other windows (i.e. NUI) and only allowing SUI to operate
turning on a LED lamp (to indicate the interface is in security mode).  
These steps are essential or critical to the practice of the invention but these details are not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The details cited above are important for a person to understand how to use the invention.  Appropriate Correction is Required.  Below is an potential amendment to Claim 6 that includes some of the missing details in order to overcome the 112 rejections, these details were obtained from the Applicant’s disclosure paragraphs 2, 6-7, 18, 32, and 78-81.
      (Proposed Amendment to overcome 112 rejections) An information processing method to be executed by an information processing apparatus that allows a user to confirm information is not falsified including a normal user interface (NUI) and asecure user interface (SUI) having a protection level higher than that of the NUI NUI SUI a button which prompts a switch to the SUIupon button activation the process switches to the SUI and SUI searches the certificate data to acquire summary data; the SUI displays the summary data  and adds a user prompt for user confirmation of the summary data; when confirmation of summary data is successful the user can confirm no threats are present; when the confirmation is unsuccessful the user can advance to incident handling.
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As indicated above the claims disclosed are not enabling because of many missing details.  In addition the wording in the claim along with the missing details makes the claim indefinite.  Appropriate Correction is required.
9.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112  above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Delfs et al. U.S. Patent Application No. 2006/0195907 (hereinafter ‘907) in view of Colnot U.S. Patent Application Publication No. 2014/0096222 (hereinafter ‘222).
	As to independent claim 1, “An information processing apparatus comprising: a first software functional unit; a second software functional unit having a protection level higher than that of the first software functional unit; and an input/output unit that receives an input of information and displays and outputs the information, wherein the first software functional unit includes: a first input/output control unit that causes the input/output unit to display a first screen which receives at least an input of a first query” is taught in ‘907 Abstract paragraphs 40, and 45-47, note the first data input mode is less secure than the second processor;
	“and transmits, as a second query, the first query input via the first screen to the second software functional unit” is shown in ‘907 paragraph 82;
  	
	“and the second software functional unit includes: a production unit that produces a second summary corresponding to the second query on the basis of certification data including a query and a summary corresponding to the query; and a second input/output control unit that causes the input/output unit to display a second screen having the second query and the second summary” however ‘222 teaches the host processor can inform the user that it is running in secure mode by displaying a security indicator (i.e. summary) in paragraphs 7, 17, 19, and 23.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a data processing device with a first processor and second processor set for receiving security-related data input taught in ‘907 to include a means to produce a second summary and display the second query and the second summary (i.e. security indicator).  One of ordinary skill in the art would have been motivated to perform such a modification to protect devices from malware capable of intercepting the user’s PIN see ‘222 (paragraphs 4-5). 
	As to dependent claim 2, “The information processing apparatus according to claim 1, wherein, when causing the input/output unit to display the second screen, the second input/output control unit adds, to the second screen, a display function of allowing whether or not the second screen is protected to be confirmed” is taught in ‘222 paragraphs 7, 17, 19, and 23.
	As to dependent claim 3, “The information processing apparatus according to claim 1, wherein the first query displayed on the first screen and the second query and the second summary each displayed on the second screen are used when presence or absence of falsification of input/output information is determined in an information transmission path extending from the 
	As to dependent claim 4, “The information processing apparatus according to claim 1, further comprising: a storage unit that stores the certification data in a state in which integrity of the certification data is verifiable, wherein the production unit searches the certification data on the basis of the second query and produces the second summary on the basis of a result of the search of which integrity is verified” is disclosed in ‘222 paragraphs 7 and 24.
	As to independent claim 5, “An information processing system comprising: a first information processing apparatus including a first software functional unit and a second software functional unit having a protection level higher than that of the first software functional unit” is taught in ‘907 Abstract paragraphs 40, and 45-47, note the first data input mode is less secure than the second processor;
	“and a second information processing apparatus including a third software functional unit having a protection level higher than that of the first software functional unit, wherein the first information processing apparatus further includes: an input/output unit that receives an input of information and displays and outputs the information, the first software functional unit includes: a first input/output control unit that causes the input/output unit to display a first screen which receives at least an input of a first query and transmits, as a second query, the first query input via the first screen to the first software functional unit” 
	“the second software functional unit includes: a verification unit that gives a request to produce a second summary corresponding to the second query and verifies integrity of the second summary transmitted in response to the request; and a second input/output control unit 
	“the second information processing apparatus further includes: a storage unit that stores certification data including a query and a summary corresponding to the query in a state in which integrity of the certification data is verifiable”
	“and the third software functional unit includes: a production unit that searches the certification data on the basis of the second query in response to the request from the verification unit, produces the second summary on the basis of a result of the search, and transmits the second summary to the verification unit”
	As to independent claim 6, “An information processing method to be executed by an information processing apparatus including a first software functional unit and a second software functional unit having a protection level higher than that of the first software functional unit, the information processing apparatus including an input/output unit that receives an input of information and displays and outputs the information, the first software functional unit including a first input/output control unit, the second software functional unit including a production unit and a second input/output control unit, the information processing method comprising the steps of: the first input/output control unit causing the input/output unit to display a first screen which receives at least an input of a first query; the first input/output control unit transmitting, as a second query, the first query input from the input/output unit via the first screen to the second software functional unit; the production unit producing a second summary corresponding to the second query on the basis of certification data including a query and a summary corresponding to the query; and the second input/output control unit causing the input/output unit to display a second screen having the second query and the second summary”

	Bhesania et al. U.S. Patent Application Publication No. 2010/0031320 is directed to a computer system that alerts the user that an operating system has entered a secure mode.

	Brander et al. U.S. Patent Application Publication No. 2014/0215356 is directed to a method of suspending screen sharing during confidential data entry.

	Huang et al U.S. Patent Application Publication No. 2018/0121681 is directed to method that when operating environments change the user interface is switched

	Kwag et al. U.S. Patent Application Publication No. 2018/0196937 is directed to a method that displays a UI including a security index that the electronic device is in a state operating in a secure mode and determines whether the security index has been falsified

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        3 February 2022